DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 11/21/2022 has been entered.
Claims 1, 3, 9-11, 13, 19-22, and 24-31 are now pending.  
Rejection under 35 U.S.C. 112:
The rejections of claims 1, 3, 9-11, 13, 19-22, and 24-25 under 35 U.S.C. 112 have been withdrawn in view of the amendment to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 29, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding the claim limitation “wherein the preset condition comprises: a TBS of the data of grant-based transmission being equal to the TBS of the data of grant-free based transmission,” recited in new claims 27, 29, and 31, Applicant has not pointed out where the above claim limitation is supported in the specification nor does there appear to be a disclosure of the claim limitation in the specification at the time the application was filed. Accordingly, the aforementioned claim limitation is considered new matter.  

Claim Rejections - 35 USC § 103
Claims 1, 10-11, 13, 15, 20-23, 25, 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable by Huang et al. (US 2018/0324676 A1) hereinafter “Huang”, in view of Freda et al.  (US 2019/0149274 A1), hereinafter “Freda”.
Regarding claim 1:
Huang discloses a method for transmitting data, comprising: 
receiving, by a terminal device (Fig. 4, 115-a; Fig. 14, 1405), a first signaling (Fig. 4, 425), wherein the first signaling is used for indicating the terminal device to transmit a first physical uplink channel on a first resource (Para. [0075], [0077], [0078], [0080], bit values of admission control parameter indicating eligible UE for grant-free access); 
determining, by the terminal device, whether a transmission parameter used for transmitting the first physical uplink channel satisfies a preset condition (Fig. 4, 435; Para. [0082]-[0085]); and 
arrying, by the terminal device, data of a first type on the first physical uplink channel for transmission when the transmission parameter satisfies the preset condition, wherein the data of the first type is data of grant-free based transmission (Fig. 4, 440; Para. [0087]),
wherein resource configured for transmitting the data of the first type is indicated by a second signaling, and the second signaling is different from the first signaling (Para. [0079], allocation of a portion of the shared channel 320 for grant-free access).
Huang does not disclose wherein the transmission parameter of the first physical uplink channel comprises a transmission block size (TBS) of data carried on the first physical uplink channel, wherein the preset condition comprises: the TBS of data carried on the first physical uplink channel being equal to a TBS of the data of the first type.
Freda teaches a transmission parameter of a physical uplink channel comprises a transmission block size (TBS) of data carried on the physical uplink channel (Para. [0152], data block size); and a preset condition comprises: the TBS of data carried on the physical uplink channel being equal to a TBS of the data of a first type (Para. [00161], data block size being equal to the coding block size provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Huang based on the teaching by Freda to include the feature that the transmission parameter of the first physical uplink channel comprises a transmission block size (TBS) of data carried on the first physical uplink channel, wherein the preset condition comprises: the TBS of data carried on the first physical uplink channel being equal to a TBS of the data of the first type, in order to enable configurable data block size by the network.
	Regarding claim 3:
Huang further discloses carrying, by the terminal device, the data of the first type on a second physical uplink channel for transmission when the transmission parameter does not satisfy the preset condition, wherein the second physical uplink channel is a physical uplink channel transmitted on a second resource (Para. [0088]; Fig. 4, 450). 
Regarding claim 10:
Huang further discloses wherein the grant-free based transmission comprises Type 1 transmission or Type 2 Transmission; wherein the Type 1 transmission is configured by an RRC signaling; or the Type 2 transmission is configured by an RRC signaling and activated by a physical signaling (Para. [0080]). 
	Regarding claim 11:
Huang discloses a terminal device (Fig. 14, 1405), comprising: a transceiver (Fig. 14, 1435), configured to receive a signaling, wherein the signaling is used for indicating the terminal device to transmit a first physical uplink channel on a first resource; a processor (Fig. 14, 1420), configured to determine whether a transmission parameter used for transmitting the first physical uplink channel satisfies a preset condition; and the transceiver is further configured to carry data of a first type on the first physical uplink channel for transmission when the transmission parameter satisfies the preset condition, wherein the data of the first type is data of grant-free based transmission wherein the transmission parameter of the first physical uplink channel comprises at least one of: a number of bits of data carried on the first physical uplink channel, or a transmission block size (TBS) of data carried on the first physical uplink channel. (See rejection of claim 1).
Huang does not disclose wherein the transmission parameter of the first physical uplink channel comprises a transmission block size (TBS) of data carried on the first physical uplink channel, wherein the preset condition comprises: the TBS of data carried on the first physical uplink channel being equal to the TBS of the data of the first type.
Freda teaches a transmission parameter of a physical uplink channel comprises a transmission block size (TBS) of data carried on the physical uplink channel (Para. [0152], data block size); and a preset condition comprises: the TBS of data carried on the physical uplink channel being equal to the TBS of the data of a first type (Para. [00161], data block size being equal to the coding block size provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Huang based on the teaching by Freda to include the feature that the transmission parameter of the first physical uplink channel comprises a transmission block size (TBS) of data carried on the first physical uplink channel, wherein the preset condition comprises: the TBS of data carried on the first physical uplink channel being equal to the TBS of the data of the first type, in order to enable configurable data block size by the network.
Regarding claim 13 and 20:
Claims 13 and 20 are directed to claim features/elements similar to those of claim 3 and 10. Rejections of claims 3 and 10 also apply.  
	Regarding claim 21:
Huang discloses a network device (Fig. 4, 105-a; Fig. 10, 1005), comprising a processor (Fig. 10, 1020) and a transceiver (Fig. 10, 1035), wherein the processor is configured to control the transceiver to send a signaling to a terminal device (Fig. 4, 115-a), wherein the signaling is used for indicating the terminal device to transmit a first physical uplink channel on a first resource; wherein the terminal device is configured to determine whether a transmission parameter used for transmitting the first physical uplink channel satisfies a preset condition; and carry data of a first type on the first physical uplink channel for transmission when the transmission parameter satisfies the preset condition, wherein the data of the first type is data of grant-free based transmission, wherein the transmission parameter of the first physical uplink channel comprise at least one of: a number of bits of data carried on the first physical uplink channel, or a transmission block size (TBS) of data carried on the first physical uplink channel (See rejection of claim 1).
Huang does not disclose wherein the transmission parameter of the first physical uplink channel comprises a transmission block size (TBS) of data carried on the first physical uplink channel, wherein the preset condition comprises: the TBS of data carried on the first physical uplink channel being equal to the TBS of the data of the first type.
Freda teaches a transmission parameter of a physical uplink channel comprises a transmission block size (TBS) of data carried on the physical uplink channel (Para. [0152], data block size); and a preset condition comprises: the TBS of data carried on the physical uplink channel being equal to the TBS of the data of a first type (Para. [00161], data block size being equal to the coding block size provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Huang based on the teaching by Freda to include the feature that the transmission parameter of the first physical uplink channel comprises a transmission block size (TBS) of data carried on the first physical uplink channel, wherein the preset condition comprises: the TBS of data carried on the first physical uplink channel being equal to the TBS of the data of the first type, in order to enable configurable data block size by the network.
Regarding claim 22 and 25:
Claims 22 and 25 are directed to claim features/elements similar to those of claim 3 and 10. Rejections of claims 3 and 10 also apply.  
Regarding claims 26, 28, and 30:
Huang further discloses wherein the first resource is a resource for transmitting data of a second type, the data of the second type is data of grant-based transmission (Para. [0076], base station transmits a grant to UE to allocate resources of the shared channel, when no UEs are eligible for grant-free access to the resources of the shared channel).

Allowable Subject Matter
Claims 9, 19, and 24 would be allowable if rewritten to to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Rejections under 35 U.S.C. 103:
Applicant’s arguments with respect to independent claim 1 as amended (Page 8-9, Remarks) have been considered but are moot in view of the current rejection.  More specifically, Applicant argues Huang does not teach or suggest the limitation “wherein resource configured for transmitting the data of the first type is indicated by a second signaling, and the second signaling is different from the first signaling,” as recited in claim 1.  Examiner respectfully disagrees.  The current rejection of claim 1 has shown Huang teaches this limitation.  See detailed rejection for claim 1 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465